Citation Nr: 0828121	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  03-04 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active duty service from January 1983 to June 
1983, from August 1985 to October 1987, and from December 
1987 to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Roanoke, Virginia.  That decision denied entitlement to 
service connection for a lower back disability and an 
increased evaluation for a left shoulder disorder.  The 
record reveals that the veteran provided testimony before the 
undersigned Veterans Law Judge (VLJ) in June 2003.  A 
transcript of that hearing was prepared and has been included 
in the claims folder for review.  

In January 2004, the Board issued a Decision/Remand on the 
two issues before it.  The Board clarified the issues as 
being entitlement to service connection for a lower back 
disability and entitlement to an earlier effective date for 
the granting of service connection for a left shoulder 
disability.  The Board denied entitlement to an earlier 
effective date and it remanded the other issue for the 
purpose of obtaining additional medical information.  The 
claim was returned to the Board.  

The Board once again remanded the claim in June 2006.  The 
Board found that the information that was requested in the 
Remand portion of the January 2004 Decision/Remand was not 
obtained, and as such, the claim was incomplete.  Thus, the 
claim was remanded to the Appeals Management Center (AMC).  
It has since been returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service medical records do not show 
treatment for back pain and discomfort although the veteran 
contends that on two different occasions he did receive 
treatment at a local military medical center.  

3.  The veteran has been diagnosed as suffering from a lower 
back disability to include arthritis.  

4.  A VA doctor has not etiologically linked the veteran's 
current back disability with his military service.


CONCLUSION OF LAW

Service connection for a lower back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA in a letter from the RO in August 2001.  Since that 
time, the veteran has received at least four more letters 
that detail the VCAA.  These letters informed the appellant 
of what evidence was required to substantiate the claim for 
service connection, and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
VA.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  It is noted that 
the Board remanded the claim on two different occasions for 
the purpose of obtaining the veteran's purported treatment 
records from the Leila and Battle Creek Hospitals located in 
Battle Creek, Michigan.  As noted in the Board's Remand of 
June 2006, those two hospitals were merged into the Battle 
Creek Health System.  The record shows that the AMC sent the 
veteran three letters asking that he complete a VA Form 21-
4142, Authorization for Release of Information, and return 
said form to the AMC.  The veteran never returned that form 
to the AMC.  As such, the AMC could not obtain any records 
from the Battle Creek Health System.  

The Board recognizes that it has a duty to assist the veteran 
in obtaining additional information that may benefit or 
support his claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  However, the duty to assist is not a one-way street, 
and it is the conclusion of the Board that the veteran has 
not fulfilled his duty to cooperate in this matter.  If a 
veteran [appellant] wishes help, he cannot passively wait for 
it in those circumstances where his own actions are essential 
in obtaining the putative evidence.  Ibid; Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  In this instance, it seems that the 
appellant has failed to cooperate with the VA by not 
returning the requisite authorization forms so that the VA 
could obtain any and all of the veteran's medical treatment 
records.  He has not cooperated to the detriment of his 
claim. Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record indicates that the veteran 
underwent two examinations of his back in conjunction with 
this claim and the reports from those exams have been 
included in the claims folder for review.  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the veteran's 
claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express his 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  He was also not provided 
with any information concerning the criteria used for his 
claimed back disorder.  Despite the inadequate notice 
provided to the veteran on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
as the evidence is against the appellant's claim, any 
questions as to the effective date or the rating criteria to 
be assigned are rendered moot.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

As noted above, the veteran has submitted a claim for service 
connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 
1131 (West 2002) and 38 C.F.R. § 3.303(b) (2007), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period), but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran contends that while he was on active duty in the 
early 1990s, he injured his back on two different occasions.  
He maintains that since that time, he has suffered from 
symptoms and manifestations indicative of a back disorder.  
He therefore asks that service connection be granted for this 
"chronic" condition.  

The record contains two VA examinations of his back - one 
from September 2001 and the other from February 2008.  The 
examination from September 2001 produced a diagnosis of 
degenerative joint disease of the lumbosacral spine at L4-5 
and S1 level, and also degenerative disc disease of L5-S1.  
An etiological opinion was not provided in this examination, 

A review of the examination from February 2008 provides a 
much more detailed analysis of the etiology of the veteran's 
current back complaints.  Prior to the exam, the examiner 
reviewed the veteran's claims folder and also obtained a 
detailed history from the veteran.  It was noted in the 
history portion of the exam that the veteran acknowledged 
that his service medical records might not contain 
annotations showing that he received treatment for complaints 
involving his back.  The veteran further reported that the 
only time that he had seen a doctor concerning his back was 
when he was examined in September 2001.  This was different 
from his previous statements in which he insinuated that he 
had gone to the doctor on numerous occasions after he had 
left the service.  

Upon completion of his examination of the veteran, the doctor 
opined that it was less likely than not, given the long 
symptom free periods of time between discharge from the 
military service and the late 1990s, it is less likely than 
not that event sin the military caused a permanent enduring 
injury.  He further concluded that it was more likely that 
the veteran's post-service employment involving construction 
produced the veteran's current lower back disabilities.  It 
was additionally noted that the veteran was unable to provide 
additional medical evidence that would support his 
contentions.  

The record reflects that the VA has obtained the veteran's 
known (and readily available) medical treatment records.  
These records do not show treatment until 2001 and there are 
no records that show continuous treatment for back pains or 
other back symptoms from after the veteran's service to the 
present.  

As reported above, the veteran served on active duty for 
approximately four years with other reserve service.  The 
service medical records indicate that the veteran was seen on 
numerous occasions for a variety of conditions.  However, 
those same records do not show that the veteran received 
treatment for a lower back condition.  Moreover, when the 
veteran left the service in 1991, he failed to mention a 
lower back condition when asked during his end-of-service 
physical.  Instead, he instead indicated that he was in good 
health.  

Nevertheless, the veteran has continued to assert that he 
suffers from a back disability and that it is related to his 
military service.  Yet, he has not proffered medical 
documents that would substantiate or even suggest that there 
is an etiological relationship between the claimed disability 
and the veteran's military service.  Additionally, the 
veteran has not provided medical documents that would 
substantiate his assertions that he now suffers from an 
actual disability that is the result of a fall or accident 
that occurred in service.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He cannot state that he has 
an actual disability nor can he etiologically link a current 
disorder with his military service.  Thus, in the absence of 
evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions made by 
him are of no probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from a lower back disability, 
credible medical evidence etiologically linking this 
condition with the veteran's military service or to any 
incidents therein or to any acute condition that he received 
treatment for while in service has not been presented.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 
(2007).  The veteran's claim is thus denied.


ORDER

Entitlement to service connection for a chronic low back 
disability is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


